Citation Nr: 0405961	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  03-07 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right wrist 
disability, and if the claim is reopened, whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1958 to March 1965.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO rating decision which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
right wrist disability.  In September 2003, the veteran 
testified in support of his claim at a Travel Board hearing 
at the RO.  


FINDINGS OF FACT

1.  The RO denied service connection for a right wrist 
disability in January 1966, and the veteran did not appeal.  
Evidence submitted then includes some evidence which is not 
cumulative or redundant, and which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

2.  Based on all the evidence, the veteran had a right wrist 
disability prior to service, and this was permanently 
worsened, beyond natural progression, during service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for a right wrist disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).  

2.  Considering the merits of the reopened claim, a 
preservice right wrist disability was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from June 1958 
to March 1965.  

His service medical records indicate that on a May 1958 
medical history form at the time of his enlistment 
examination, he checked that he did not have a bone, joint, 
or other deformity.  The objective May 1958 enlistment 
examination included a notation that the upper extremities 
were normal.  A July 1958 entry on a sick call treatment 
record noted that the veteran complained that his wrist hurt.  
He was told to perform hot soaks and to avoid sports for 
three days.  A June 1961 objective re-enlistment examination 
report included a notation that the veteran's upper 
extremities were normal.  A December 1961 entry noted that 
the veteran was playing basketball and hurt his hand proximal 
to the fourth finger.  It was noted that an X-ray showed a 
small chip fracture of the distal fourth metacarpal.  

A November 1963 record of hospitalization indicated that the 
veteran complained of pain in his right wrist.  He reported 
that he had a fracture in 1957 and that he had suffered pain 
since that time.  The veteran indicated that his wrist had 
been in a cast for four months.  It was noted that an X-ray 
of the right wrist showed a fracture of the scaphoid with 
non-union.  The diagnosis was non-union of the right scaphoid 
bone.  A bone graft was advised.  A February 1964 hospital 
summary noted that the veteran was admitted with a history of 
having hurt his wrist approximately five to six years earlier 
while playing football.  He reported that his wrist was 
placed in a cast for six months because of the fracture.  The 
veteran indicated that he had no difficulty for several 
years, but that he then developed pain on wrist motion or 
with prolonged finger motion such as typing.  It was noted 
that the veteran was seen at an orthopedic clinic and given a 
diagnosis of non-union of the right navicular bone.  During 
his hospitalization, the veteran underwent a peg graft to the 
right navicular bone.  The final diagnosis was non-union, 
right navicular bone, treated, improved.  

The veteran continued to receive treatment for right wrist 
problems throughout the remainder of service.  A May 1964 
treatment entry reported that he had a cast and that an X-ray 
of the right wrist showed a sixteen-week-old one graft.  
Another May 1964 entry noted that he had delayed union and 
that a navicular cast was reapplied.  A June 1964 entry noted 
that there was definite non-union.  A December 1964 entry 
also indicated that the veteran had a non-united navicular 
fracture.  Another December 1964 entry noted that he was 
advised to have a survey if he was not able to perform his 
duties.  There was a notation that his wrist problem existed 
prior to enlistment.  A January 1965 medical board report 
indicated that the veteran was admitted to the sick list in 
January 1965 with a diagnosis of non-union fracture of the 
right carponavicular, and then transferred to a naval 
hospital.  It was noted that he sustained an injury to the 
right carponavicular in 1957 which was treated with a cast.  
The report indicated that the injury occurred prior to his 
entry on active duty and that the fracture of the 
carponavicular apparently never healed.  It was reported that 
following the veteran's entry on active duty, he had 
complaints in regard to his wrist, and in November 1963 he 
underwent a bone graft for the nonunion of the carponavicular 
which was apparently unsuccessful.  The report indicated that 
since that time he had suffered constant pain in his right 
wrist and that he stated that he was presently unable to 
perform his duties.  It was noted that during the 
hospitalization no treatment was given and that an additional 
diagnosis of right wrist arthritis secondary to trauma was 
added.  A January 1965 entry related diagnoses of non-union 
fracture of the right carponavicular, existed prior to entry, 
and right wrist arthritis secondary to trauma, line of duty 
and not existing prior to entry.  A January 1965 physical 
evaluation board report related diagnoses of non-union 
fracture of the right carponavicular, and arthritis secondary 
to trauma of the right wrist.  There was a notation that the 
disorder was the proximate result of active duty service and 
that the disability may be of a permanent nature.  

In June 1965, the veteran filed a claim for service 
connection for a right wrist disability.  

The veteran underwent a VA orthopedic examination in July 
1965.  It was noted that he had a history of an injury to the 
right wrist nine years ago while playing football.  The 
veteran reported that in 1958, during boot camp training, he 
noticed weakness and pain in his right wrist due to strenuous 
training activities.  He indicated that he sought medical 
advice, but that he did not receive any definite treatment 
until 1962 when he sustained an apparent re-injury while 
playing volleyball and was sent to a hospital.  The veteran 
indicated that X-rays showed a fracture, carpal scaphoid, 
without union and that he underwent a bone graft in January 
1964 which was apparently unsuccessful in obtaining union.  
The conclusion was status following 1964 operation, peg bone 
graft for non-union fracture of the right carpal navicular.  
A July 1965 radiological report indicated that there was an 
old un-united fracture of the right navicula, with the 
fragments in good alignment and position.  It was noted that 
the radial styloid had been removed, probably as a graft for 
the navicula, and that there was no evidence of any articular 
abnormality.  

In December 1965, a VA physician reviewed the veteran's X-
rays, including his X-rays during service.  The physician 
stated that the findings were those of an un-united fracture 
of the navicular bone with old resection of the radial 
styloid.  The physician stated that arthritis was not seen.  

In January 1966, the RO denied service connection for a right 
wrist disability, finding that the condition existed prior to 
service without aggravation therein.  

In January 2001, the veteran submitted his current request to 
reopen his claim for service connection for a right wrist 
disability.  He reported that he suffered a right wrist 
injury during a volleyball game while on active duty.  He 
stated that he was discharged due to the injury and that he 
received severance pay.  

VA treatment records dated from March 2001 to January 2002 
refer to treatment for disorders including a right wrist 
disability.  A March 2001 entry noted that the veteran 
reported some symptoms of carpal tunnel syndrome at night 
along with tenosynovitis of the right thumb.  It was reported 
that the veteran had a history of a post-traumatic injury to 
his hand and wrist many years earlier while in the service.  
The veteran was given a wrist splint with a thumb splint.  

The veteran underwent a VA orthopedic examination in March 
2002.  He complained of right wrist pain and limited range of 
motion.  He reported that he sustained a fracture of his 
right wrist while playing volleyball in 1964.  He stated that 
he underwent subsequent surgery that involved a bone grafting 
procedure for his right wrist fracture in 1964, but that the 
wrist fracture failed to heal.  He indicated that he had been 
having pain and decreasing range of motion since the 1970s.  
As to an impression, the examiner indicated that the veteran 
had right wrist pain and limited range of motion directly 
related to a scaphoid non-union that he received secondary to 
a scapular fracture sustained in 1964.  The examiner remarked 
that the veteran had painful motion, pain with use of the 
right wrist, and a limited motion directly related to 
degenerative arthritic changes that occurred not only in the 
radial carpal joint, but also in the intercarpal joints 
directly related to the scaphoid non-union advanced collapse 
that had occurred.  The examiner commented that it was his 
opinion that the symptoms the veteran currently experienced 
were directly related to the fracture that he sustained while 
in the service.  

In a May 2002 statement, the veteran reported that when he 
was seventeen years old, he did sustain an injury to his 
right wrist.  He indicated that his wrist was placed in a 
cast for approximately three to fourth months.  The veteran 
noted that when he enlisted in the service in 1958 he passed 
all physical requirements.  He stated that he re-enlisted in 
1961, and that he never had a problem with his wrist until he 
either injured or re-injured it later in service.  The 
veteran indicated that he underwent a bone graft, that the 
wrist was casted, and that he returned to duty.  The veteran 
stated that he was called for a six-month evaluation and the 
cast was removed and his wrist was X-rayed.  He indicated 
that he was later called for a physical evaluation board and 
that he was advised that his right wrist still had a broken 
bone and that it was their opinion that it would never heal.  
The veteran noted that the board advised him that he had two 
choices, he could serve out the remainder of his enlistment, 
or he could be discharged with severance pay.  He indicated 
that he accepted the discharge with severance pay.  

At a September 2003 Travel Board hearing, the veteran 
testified that he injured his right wrist while playing 
football when he was seventeen in approximately 1956.  He 
stated that the high school physician X-rayed his wrist and 
found that a bone was broken and a cast was applied.  The 
veteran stated that the cast was on for sixty days or maybe a 
little longer.  He indicated that after the injury he 
continued playing sports without any problem.  The veteran 
reported that during service his wrist gave him problems.  He 
indicated that he reported that it was sore and that he was 
given hot soaks and that they thought it was a sprain.  The 
veteran stated that he injured his wrist again in 1964 while 
playing volleyball.  He noted that his wrist was X-rayed, 
that they told him that there was a break in the same bone, 
and that he underwent surgery.  The veteran indicated that 
his wrist was in a cast for six months and that when the cast 
was removed and his wrist was X-rayed, he was told that it 
was still broken and that it had not healed.  He indicated 
that he was told that he had two options to either finish out 
his tour of duty or be discharged with severance pay.  He 
indicated that he opted for the severance pay.  The veteran 
stated that he had undergone no further surgery since 
service.  He reported that his wrist would swell and hurt.  

II.  Analysis

The file shows adequate VA compliance with the notice and 
duty to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A: 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).

As applicable to the present case, the term "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
[The Board notes that the definition of "new and material 
evidence" was recently changed, but the latest definition 
only applies to applications to reopen a finally decided 
claim received by the VA on or after August 29, 2001; thus 
this recent change does not apply to the instant case.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156(a) (2003).]  

The veteran did not appeal the January 1966 RO decision which 
denied service connection for a right wrist disability, and 
that decision became final.  The evidence of record at the 
time of the 1966 RO decision led the RO to find that the 
right wrist disability preexisted service without aggravation 
therein.  Since the 1966 RO decision, additional post-service 
medical records have been submitted, and these generally show 
a worsened right wrist condition.  A 2002 VA examination 
essentially opined that the veteran currently had a right 
wrist disorder related to service.  The veteran also has 
provided additional written statements, and testimony at a 
2003 Board hearing, giving more details of his history of a 
right wrist disorder.  The evidence received since the 1966 
RO decision includes some evidence which is not cumulative or 
redundant and which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection.  That is, new and material evidence 
has been submitted, and the claim for service connection is 
thus reopened.

As the claim is reopened, the Board has considered, on a de 
novo basis, the merits of service connection for a right 
wrist disorder.  Manio, supra.  

Although a right wrist disorder was not noted on the service 
entrance examination in 1958, there is a clear history of a 
right wrist fracture and treatment before service, and the 
veteran concedes as much.  Clearly and unmistakably a right 
wrist disability existed before service, and the presumption 
of soundness is rebutted.  38 U.S.C.A. §§ 1111, 1137.

The evidence shows that, despite the preservice right wrist 
condition, the joint functioned fairly well for some time 
during service.  Then the veteran reportedly reinjured the 
right wrist, and he had his first surgery on the joint during 
service in 1964.  There was an ununited wrist bone thought to 
be due to preservice injury, and it was also felt that there 
was superimposed traumatic arthritis of the wrist due to 
service.   The service department medically discharged the 
veteran from service in 1965, with severance pay, due to the 
right wrist condition.  The right wrist arthritis noted in 
service was not found by a VA examiner immediately after 
service, but it has been found since then.  The 2002 VA 
examiner linked the veteran's current right wrist condition 
to injury in service.  Although it appears that the VA 
examiner may not have fully appreciate the preservice 
history, there is still some validity to the medical opinion, 
to the extent that the current right wrist disability is at 
least in part due to reinjury in service.

The evidence in its entirety tends to indicate that the 
preservice right wrist disability was permanently worsened by 
service, beyond natural progression.  The evidence 
alternatively could be viewed as showing a new right wrist 
disorder in service, superimposed on the preservice right 
wrist disorder.  In any event, the Board concludes that a 
preservice right wrist disability was aggravated by service, 
and on this basis service connection for a right wrist 
disability is warranted.  The benefit-of-the-doubt rule has 
been considered in making this decision.  38 U.S.C.A. 
§ 5107(b). 


ORDER

Based on a reopened claim, service connection for a right 
wrist disability is granted.  



	                     
______________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



